til
                                          "  tle414.   n   r r

                                         k;.A - -
                                                            '‘   •,,t;                                 03/31/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                   Case Number: OP 20-0185


                                         OP 20-0185


 CHASE SMITH,                                                               FILED
             Petitioner,
                                                                             MAR 3 1 2020
                                                                           Bowen Greenwood
                                                                                           Court
                                                                         Clerk of Spreme
                                                                                   u
                                                                            State of fOontana
       v.

STATE OF MONTANA,DEPARTMENT OF                                                 ORDER
CORRECTIONS; WATCH PROGRAM/       •
COMMUNITY COUNSELING &
CORRECTIONAL SERVICES(CCCS),INC.,

             Respondents.



       Chase Smith has filed a petition for writ of habeas corpus, alleging that he is being
held in the WATCh program in violation of his Eighth Amendment right to be free from
cruel and unusual punishment and his right to individual dignity under Article II, Section 4,
of the Montana Constitution. Smith asks to be released to serve the remainder of his
sentence on probation because he alleges the facility in which he is being held endangers him
due to his risk of COVID-19 infection.
       Smith contends he can establish that his rights under the Eighth Amendment are being
violated by his circumstances because:(1)he is deprived ofthe ability to take precautionary
measures to prevent infection with COVID-19,thus denying him life's necessities, and(2)by
continuing to admit new residents who may be infected with COVID-19, WATCh has acted
with deliberate indifference towards Smith's wellbeing.
      As applicable to the States via the Fourteenth Amendment,the Eighth Amendmentto
the United States Constitution protects individuals from cruel and unusual punishment.
Accordingly,the government custodian responsible for the custody and care ofincarcerated
persons has a constitutional duty to provide for the "general well-beine and "basic human
 needs" of incarcerated persons, including but not necessarily limited to food,
                                                                                    clothing,
 shelter, medical care, mental health care, and reasonable safety. See Wilson v. State,
                                                                                        2010
MT 278,¶28,358 Mont.438,249 P.3d 28. See also Helling v. McKinney,509 U.S. 25,32-
 34, 113 S. Ct. 2475, 2480-81 (1993)(in re postconviction prisoners); Gibson v. County
                                                                                                of
  Washoe,290 F.3d 1175, 1187(9th Cir.2002)(similar due process right ofpre-dispositiona
                                                                                        l
 detainees),I
        In order to show an alleged violation ofthe Eighth Amendment based on an alleged
 deprivation ofadequate health care, an inmate must make an evidentiary showing(1)
                                                                                         that the
 level ofhealth care at issue is constitutionally inadequate from an objective standpoi
                                                                                        nt based
 either on a pattern of negligent conduct or systematic deficiencies or a serious deprivation
 resulting in the denial ofeven a minimal civilized measure ofa necessity oflife and(2)that
 the correctional institution acted with deliberate indifference to the inmate's health and safety
 through a conscious disregard ofa substantial risk ofserious harm to the inmate's health
                                                                                               or
safety. Wilson,”27-30; Walker v. State,2009 MT 134,¶ 56,316 Mont. 103,68 P.3d
                                                                              872;
Farmer v. Brennan, 511 U.S. 825, 840-41, 114 S. Ct. 1970, 1980-81 (1994).
      Article II, Section 4, of Montana Constitution further guarantees Montanans a
fundamental right to human dignity. When the allegations at issue implicate both the Eighth
Amendment protection against cruel and unusual punishment and the Montana right
                                                                                       to
human dignity, we read both together to provide Montanans "greater protection[]from cruel
and unusual punishmenr than the Eighth Amendment. Wilson, ¶ 31 (citing Walker,ill 73-
75). Accordingly, in order to show an alleged violation of the Montana right to human
dignity based on an alleged deprivation ofadequate health care to inmates in a correctional



I However, a merely negligent breach of this duty does not rise to the level of a constitutional
violation. Helling,509 U.S. at 32-34, 113 S. Ct. at 2480-81;Estelle v. Gamble,429 U.S.97, 104-06,
97 S. Ct. 285, 291-92(1976). A constitutional violation occurs only ifthe government custodian
breaches this duty of care with "deliberate indifference to serious . . . needs" of the inmate or
detainee. Helling, 509 U.S. at 32-34, 113 S. Ct. at 2480-81; see also Wilson,¶¶ 28-32.

                                               2
  institutional or detention center,an inmate must make an evidentiary showing(1)that prison
  officials or conditions subjected the inmate to a substantial risk of serious harm to the
  inmates health or safety and(2)that prison officials "acted with deliberate indifference to
  the inmates health and safetr through a conscious disregard ofthat risk. Wilson,”30-32;
  Walker, ¶ 73-76. As the govermnent entity responsible for the custody and care of
  postconviction inmates, the Montana Department of Corrections "assumes responsibility"
  under the Eighth Amendment and the Montana right to human dignity for the "general well-
  beine and "basic human needs" of incarcerated inmates including food, clothing, shelter,
  health care, and reasonable safety. Wilson, ¶ 28; Walker, ¶ 80.
         Here, Smith has made a sufficient threshold showing that the COVID-19 virus
  pandemic generally poses a substantial risk of serious harm to the health and safety of
  incarcerated inmates in a prison facility. However,aside from cursory assertion and citation
  to the Chief Justice's recent memorandum to lower courts regarding local detention center
  prisoner population management 111 response to the virus threat, Smith has made no
  evidentiary showing that the Department of Corrections is not taking reasonable measures
  under the circumstances to protect him and other inmates from the COVID-19 risk.
        As a threshold matter, the Chief Justice's memorandum to lower courts regarding
 pretrial detainees does not apply to the Department ofCorrections or postconviction inmates
  committed to it. Though the COVID-19 risk is similar to prisoners in state correctional
 facilities and local detention centers, the memorandum is no more than a recommendation
 that lower courts "release as many [misdemeanor] prisoners [committed to local detention
 centers] as [they] are able'to safely release in their discretionary exercise of existing legal
 authority. Thus,the ChiefJustice's memorandum to lower courts regarding local detention
 center prisoners is insufficient alone to demonstrate that the Department is not taking
 reasonable measures to provide for Smith's health and safety under the circumstances,that it
. is impossible for the Department to do so, or that the Department is in any event acting in


                                               3
                                                                               by the COVID- 1 9
conscious disregard ofthe risk to petition and other state inmates posed
virus.
                                                                                     violation of
         Smith has failed to demonstrate that he is being unlawfully incarcerated in
                                                                                          or the
either   the Eighth Amendment protections against cruel and unusual punishment
                                                                         the requested
Montana right to human dignity. Thus, Smith has failed to show cause for
habeas relief.
         Therefore,
         IT IS ORDERED that the petition for a writ of habeas corpus is DENIED.
                                                                                        .
         The Clerk is directed to provide copies of this Order to all counsel of record
                         ALI
         DATED this 1rday of k a p_,..1492o.




                                                                Chief Justice




                                                                    Justices




                                                  4